Citation Nr: 0844178	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  98-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a cardiovascular 
disability, on a direct incurrence basis.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The appellant and E. M. F.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from March 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Regional Office (RO) which, in pertinent part, denied the 
veteran's claim for service connection for a cardiovascular 
disability, to include as secondary to post-traumatic stress 
disorder (PTSD).

In November 1998, the veteran provided oral testimony before 
a Decision Review Officer at the RO.  The veteran also 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board in May 2004.  The 
transcripts of those proceeding are of record.  

This case was previously before the Board in September 2004 
and April 2007, wherein the veteran's claim was remanded to 
ensure due process and for additional development of the 
record.  In addition, the Board denied the veteran's claim 
for a cardiovascular disability on a secondary basis in April 
2007.  The case has been returned to the Board for appellate 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As stated in the April 2007 Board remand, the October 2004 
and November 2005 VCAA letters provided an erroneous 
explanation of the information and evidence necessary to 
substantiate a petition to reopen a previously denied claim.  
The RO apprised the veteran of the new regulations redefining 
what constitutes "new and material evidence."  However, the 
veteran filed his petition to reopen in May 1997, and these 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  Likewise, the 
RO did not clarify the types of assistance VA will provide to 
a claimant attempting to reopen a previously denied, and 
unappealed, claim.  Although an additional VCAA notice was 
issued to the veteran in January 2008, it again apprised the 
veteran of the new regulations redefining what constitutes 
"new and material evidence, applicable only to claims filed 
on or after August 29, 2001.  The record does not reflect 
that this error has been rendered nonprejudicial by actual 
knowledge on the part of the veteran.  In this regard, the 
Board notes that no statement of the case, nor supplemental 
statement of the case, has been issued which contains the 
correct version of 38 C.F.R. § 3.156.  As such, the record 
does not reflect that the issue on appeal has been considered 
by the AOJ pursuant to the correct law.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  As the veteran has not been 
provided correct VCAA notice, as directed in the April 2007 
Board remand, and the record does not reflect that the issue 
on appeal has been considered by the AOJ pursuant to the 
correct law, the case is not appropriate for appellate 
consideration at this time.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. 
§ 5103 (a) and 38 3.159(b).  The letter 
must:  (a) inform him of the information 
and evidence that is necessary to reopen 
his previously denied claim for service 
connection for a cardiovascular disorder 
in compliance with the previous version 
of 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001) and the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006)); (b) inform him of the 
information and evidence that VA will 
seek to provide; (c) inform him of the 
information and evidence he is expected 
to provide; and (d) request that he 
provide any evidence in his possession 
pertaining to his claim to VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, Huston v. 
Principi, 17 Vet. App. 195 (2003).

2.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case, and readjudicate the claim to 
reopen on appeal pursuant to the 
provisions of 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
period to respond.  Thereafter, the case 
should be returned to the Board, as 
warranted.

The purpose of this remand is to ensure due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).





